PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/605,850
Filing Date: 17 Oct 2019
Appellant(s): KONINKLIJKE PHILIPS N.V.



__________________
Van C. Ernest
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 July 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 22 February 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A.	Claims 1-3, 6-12, and 14-17 are unpatentable under 35 U.S.C. 103 over the combination of Ruchala and Isola
Appellant argues that the proposed combination of Ruchala and Isola fails to teach the recited limitations.  More specifically, Appellant contends that Ruchala fails to determining a transformation for adapting the first treatment plan using a functional, as recited by claim 1.  Appellant argues that Ruchala merely physically translates or shifts the means of delivering radiation, while maintaining the same treatment plan.  Appellant takes the position that moving the patient or translating the radiation delivery system does not comprise altering or adapting the treatment plan itself.
The examiner disagrees.  Such a narrow interpretation is not commensurate in scope with the claims as written.  Adapting the first treatment plan is not limited only to adapting the dose distribution of the first treatment plan.  The claims merely recite that the first treatment plan corresponds to a first dose distribution and that the first treatment plan is adapted based upon optimization parameters corresponding to the first treatment plan.  Ruchala’s system and transformation does exactly this by determining parameters for a new patient and/or machine position (e.g., gantry or collimator position) that is the most successful so that the dose distribution better reaches the target volumes and avoids the sensitive structures.
Further, Appellant’s specification explicitly discloses such repositioning/translation as adapting the first treatment plan.  Paragraph 0010 teaches “directions of the radiation beam specified in the first treatment plan may be rotated on the basis of the transformation and/or positions of the radiation source specified in the first treatment plan may be displacement [sic] on the basis of the transformation in order to determine the adapted treatment plan.”  This is reiterated in paragraph 0053, which teaches that “the transformation is used in order to transform the beam configurations as specified in the initial treatment plan in order to determine the corresponding treatment parameters of the adapted treatment.”  This paragraph teaches that the gantry and/or collimator may be rotated “on the basis of a part of the transformation which corresponds to a rotation.”  Additionally, “the relative positions between the radiation isocenter and the patient may be changed (e.g. by specifying a displacement of the gantry and or the patient support) on the basis of a part of the transformation which corresponds to a translation.”
Accordingly, under a broader reasonable interpretation of the claims as written, which is the same interpretation explicitly envisioned by the present invention, Ruchala does indeed teach the limitations set forth by the examiner in the Final Office action.
Appellant also contends that Isola only teaches minimizing the objective functional in the context of initially developing a radiotherapy treatment plan and not adapting an existing treatment plan.  However, as detailed above, Ruchala does teach adapting an existing treatment plan by repositioning the patient and/or the machine.  Thus, the proposed combination does teach each and every limitation of the claims.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/THADDEUS B COX/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

Conferees:
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791
                                                                                                                                                                                                        /LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.